Case 4:19-cr-20469-MFL-SDD ECF No. 54, PageID.596 Filed 09/15/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN


UNITED STATES OF AMERICA,

             Plaintiff,                              Case No. 4:19-cr-20469
                                                     Hon. Matthew F. Leitman
v.

VINCENT LEONARD CELENTANO,

           Defendant.
_______________________________________________________________________/

                  AGREED ORDER TO DISMISS INDICTMENT

      This matter having come before this Honorable Court by stipulation of the parties

and this Court being fully advised:

      IT IS HEREBY ORDERED that Defendant VINCENT LEONARD CELENTANO

was admitted to a hospital and pronounced deceased on June 18, 2021.

      IT IS HEREBY ORDERED that because Defendant VINCENT LEONARD

CELENTANO is deceased and cannot appear before the court for further proceedings, the

court pursuant to Fed. R. Crim. P. 48, dismisses the Indictment in the above-referenced

matter and all pending counts against Defendant VINCENT LEONARD CELENTANO,

namely Counts One through Nine, without prejudice to the Government.


                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: September 15, 2021
Case 4:19-cr-20469-MFL-SDD ECF No. 54, PageID.597 Filed 09/15/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on September 15, 2021, by electronic means and/or ordinary mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9764




                                            2
